THE THIRTEENTH COURT OF APPEALS

                                   13-21-00121-CV


                 The City of Houston, Sylvester Turner, Mayor, and
                       Carol Haddock, Director of Public Works
                                         v.
                Myriad Apartment Associates d/b/a Myriad Apartments


                                  On Appeal from the
                      80th District Court of Harris County, Texas
                          Trial Court Cause No. 2019-35408


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

January 27, 2022